PER CURIAM.
In these companion cases arising out of a judgment rendered upon a jury verdict in an action for personal injuries sustained in a collision between a passenger automobile and a truck, the District Court, after oral hearing and consideration of depositions and affidavits, sustained a motion for new trial for alleged misconduct of jurors;
And it appearing that the District Court did not abuse its discretion in granting such motion; Stiles v. Lawrie, 6 Cir., 211 F.2d 188, 190; Losey v. Creamer, 45 Ohio App. 356, 187 N.E. 197.
And no reversible error appearing in the record;
The order of the District Court entered January 27, 1955, is hereby affirmed.